Acknowledgment
The amendment filed on January 18, 2022 responding to the Office Action mailed on November 26, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 4-11 and 13-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 4-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not disclose the device of claim 1, wherein a second groove is disposed on a surface of the flexible substrate opposite from the first groove, and the second groove is disposed corresponding to the bending region.
Regarding claim 13 the prior art does not disclose the method claim 13, comprising etching exposed the first flexible layer and the second flexible layer by an etching solution to thin thicknesses of the first flexible layer and the second flexible layer in the bending region; and removing the photoresist layer covered on the flexible substrate.
Claims 4-11 and 14 depend directly or indirectly on claims 1 or 13 and area allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.